UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4738



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MICHAEL KINDOCE BLACKMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:06-cr-00050-F)


Submitted:   May 29, 2008                  Decided:   June 16, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Nora H. Hargrove, Wilmington, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Anne M. Hayes,
Jennifer P. May-Parker, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Kindoce Blackman appeals his 468-month sentence

after pleading guilty to armed bank robbery; conspiracy to commit

armed bank robbery; making a threat to injure and kill by means of

explosives; theft of a motor vehicle by force, violence, and

intimidation (carjacking); and two counts of possessing a firearm

in furtherance of a crime of violence.        Blackman contends that the

district court erred in enhancing his sentence for his role in the

bank robbery under U.S. Sentencing Guidelines Manual (“U.S.S.G.”)

§ 3B1.1(c) (2006), and in enhancing his carjacking sentence for an

abduction under U.S.S.G. § 2B3.1(b)(4).        We affirm.

          We review Blackman’s sentence for abuse of discretion.

See Gall v. United States, 128 S. Ct. 586, 590 (2007).          “The first

step in this review requires us to ‘ensure that the district court

committed no significant procedural error, such as . . . improperly

calculating    .   .   .   the   Guidelines   range.’”      United   States

v. Osborne, 514 F.3d 377, 387 (4th Cir. 2008) (quoting Gall, 128 S.

Ct. at 597).       In assessing whether the district court properly

applied the Guidelines, “we review the court’s factual findings for

clear error and its legal conclusions de novo.”             United States

v. Allen, 446 F.3d 522, 527 (4th Cir. 2006).        “On mixed questions

of law and fact regarding the Sentencing Guidelines, we apply a due

deference standard in reviewing the district court.” United States

v. Nale, 101 F.3d 1000, 1003 (4th Cir. 1996).


                                    - 2 -
            Blackman first contends he was only a participant in the

bank robbery, and the district court clearly erred in enhancing his

sentence under U.S.S.G. § 3B1.1(c).        However, there was evidence

that Blackman and his co-defendant, Roman Jermaine Graham, had been

planning the bank robbery for three years, whereas the other two

participants in the robbery were merely “their ‘jackasses.’”                  We

conclude the district court did not clearly err in finding Blackman

acted as “an organizer, leader, manager, or supervisor.”

            Next, Blackman contends that the district court erred in

applying an abduction enhancement under U.S.S.G. § 2B3.1(b)(4)(A),

along with the carjacking enhancement under U.S.S.G. § 2B3.1(b)(5),

because “any carjacking necessarily includes an abduction.”                   We

disagree.     The carjacking enhancement applies when a defendant

takes “a motor vehicle from the person or presence of another by

force and violence or by intimidation.”          U.S.S.G. § 2B3.1 comment.

(n.1). Blackman conceded this enhancement applied, because he pled

guilty to carjacking.      The abduction enhancement applies when any

person was abducted, i.e., “forced to accompany an offender to a

different location,” U.S.S.G. § 1B1.1 comment. (n.1), to facilitate

commission of the offense or escape.         U.S.S.G. § 2B3.1(b)(4)(A).

The district court properly applied both enhancements because

Blackman    forced   his   carjacking   victim    to   accompany   him   to    a

different location before he returned to the vehicle alone, which

facilitated his commission of the carjacking and/or his escape.


                                   - 3 -
See Osborne, 514 F.3d 377; Nale, 101 F.3d 1000; United States

v. Wilson, 198 F.3d 467 (4th Cir. 1999).

          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -